Citation Nr: 0613692	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  03-32 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.   

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for colon cancer.   

4.  Whether there was clear and unmistakable error in the 
January 15, 1988, rating decision that denied service 
connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from August 1966 to September 1986, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  

The issue of entitlement to service connection for colon 
cancer will be  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran is not currently shown to have hearing loss 
as defined by the VA.  

2.  The veteran is not currently shown to have tinnitus that 
is causally or etiologically related to service.  

3.  A rating decision dated in January 1988 denied service 
connection for a psychiatric disorder.  

4.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the January 1988 rating decision, or that the 
RO incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  

3.  The rating decision of January 15, 1988, which denied 
service connection for a psychiatric disorder, was not 
clearly and unmistakably erroneous.  38 C.F.R. §§ 3.105(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in April 2002 and May 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet App. Mar 3, 2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claims.  

The veteran was not provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with the veteran's claim of clear and unmistakable error in 
the January 1988 rating decision that denied service 
connection.  However, this claim is a legal challenge to a 
prior RO decision and does not involve acquiring or 
submitting any additional evidence since any clear and 
unmistakable error must have been based on the record and law 
that existed at the time of that decision.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  In such situations, the 
Court has held that the Veterans Claims Assistance Act and 
the VA's duty to notify and duty to assist are not applicable 
to clear and unmistakable error (CUE) claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2002) (en banc).  

Service Connection Claims

The veteran essentially contends that during service he was 
exposed to noise in connection with his duties as an aircraft 
mechanic and instructor and that he currently has hearing 
loss and tinnitus as a result of that exposure.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records reflect that the 
veteran was on a hearing conservation program during service 
and that he was diagnosed as having a mild hearing deficiency 
in the low and high frequencies at the time of a service 
periodic examination performed in March 1974.  The veteran 
has also been shown to currently have hearing loss.  For 
example, a May 2004 VA examination diagnosed the veteran as 
having bilateral mild conductive hearing loss and 
sensorineural hearing loss.  

However, the VA has defined a hearing loss disability by 
regulation in 38 C.F.R. § 3.385.  Under that regulation, for 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or 

when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  

When this definition is compared to the clinical findings of 
the May 2004 VA examination, it is apparent that the veteran 
does not have a hearing loss disability as defined by the VA 
in 38 C.F.R. § 3.385.  That examination showed that none of 
the auditory thresholds at any of the prescribed frequencies 
was 40 decibels or greater, that the auditory thresholds for 
at least three of the frequencies were not 26 decibels or 
greater and that speech recognition scores were greater than 
94 percent bilaterally.  Therefore, while the veteran has 
been diagnosed as having bilateral hearing loss, he is not 
shown to have a hearing loss disability as defined by the VA.  
In the absence of evidence of a current disability, the 
veteran's claim must be denied.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

As for the veteran's claim for service connection for 
tinnitus, the veteran's service medical records do not 
contain any reference to complaints or diagnosis of tinnitus 
despite the RO indicating in the July 2004 rating decision 
and the December 2004 Statement of the Case that the evidence 
showed the veteran suffered from bilateral tinnitus while in 
service.  The Board's review of the veteran's service medical 
records is consistent with that review undertaken by the 
examiner who performed the June 2004 VA examination which 
indicated that there was no evidence in the veteran's service 
medical records of ear disease or hearing problems.  That 
review also indicated that the veteran had reported 
complaints of ringing in his ears for approximately 4 to 5 
years.  This too is consistent with VA outpatient treatment 
records dated in 2004.  Most significantly, the June 2004 VA 
examination concluded that chemotherapy was the most likely 
cause for the veteran's tinnitus.  The final diagnosis 
following the VA examination was that tinnitus was more 
likely than not related to the secondary effects of 
chemotherapy for colon cancer.  As such, the medical evidence 
does not support the veteran's contention that he has 
tinnitus that is related to noise he was exposed to during 
service.  


Given that the medical evidence is against the veteran's 
claim for service connection for tinnitus, for the Board to 
conclude that the veteran's tinnitus had its origin during 
service any circumstances would be speculation and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the absence of 
a present disability that is related to service, a grant of 
service connection is not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service by way of the May 2004 letter 
from the RO to the veteran, but did not do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 C.F.R. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between a current 
disability and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his tinnitus is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
tinnitus is not established in the absence of competent 
medical evidence demonstrating a relationship between the 
current disorder and service.  

CUE Claim

In this claim, the veteran essentially contends that the 
January 1988 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for a 
psychiatric disorder, specifically the generalized anxiety 
disorder diagnosed following the June 1987 VA examination 
that was considered by that rating decision.  It is pointed 
out that the veteran filed a claim for VA benefits 
contemporaneous with his separation from service and that the 
application for benefits contained a claim for service 
connection for "stress."  It is the veteran and his 
representative's position that he should have been granted 
service connection for a psychiatric disorder since his claim 
was filed within one year of separation from service and he 
had a clear diagnosis of a psychiatric disorder within a one-
year presumptive period following separation from service.  

Applicable law in effect at the time of the January 1988 
rating decision was essentially as it is today and provided 
that service connection would be granted for a disability 
resulting from personal injuries suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may also be granted for certain chronic diseases such as a 
psychosis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The evidence that was considered by the January 1988 rating 
decision consisted of the veteran's service medical records 
and the report of a VA examination performed in June 1987.  
The rating decision noted, and a review confirms, that the 
veteran's service medical records were completely silent as 
to any sign or complaint related to a chronic acquired 
neuropsychiatric disability.  A rating decision also noted 
the findings of the June 1987 VA examination.  

Based on that evidence, the January 1988 rating decision 
denied service connection for a psychiatric disorder.  The 
veteran was notified of that decision and of his appellate 
rights, but did not appeal the RO's January 1988 rating 
decision.  Consequently, the January 1988 rating decision 
represents a final decision.  

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Under the laws and regulations set forth above, the Board 
finds that there was no clear and unmistakable error in the 
January 1988 rating decision that denied service connection 
for a psychiatric disorder.  The evidence that was of record 
at that time failed to demonstrate that a psychiatric 
disorder was manifested during service, and while the June 
1987 VA examination diagnosed the veteran as having a 
generalized anxiety disorder within one year of separation 
from service, that examination report contained no opinion 
that that disorder was in any way related to the veteran's 
period of active service.  It should also be noted that while 
the veteran was diagnosed as having a psychiatric disorder 
within a one-year period following his separation from 
service, the disorder diagnosed, a generalized anxiety 
disorder, is not a disorder contained in a list of disorders 
for which presumptive service connection may be granted.  The 
only psychiatric disorder contained in that list is a 
psychosis, a disorder not diagnosed within one year of 
separation from service or at any time following the 
veteran's separation from service.  While the veteran's 
representative has also made reference to the veteran's 
service in Vietnam, the veteran was not diagnosed as having 
post-traumatic stress disorder or any disorder that was 
related to service.  

Therefore, the Board finds that there was an adequate basis 
based on the evidence and the law in effect at the time of 
the January 1988 rating decision for the RO to conclude that 
the veteran's post service diagnosis of a generalized anxiety 
disorder was not related to service.  Therefore, the Board 
concludes that the January 1988 rating decision was not 
clearly and unmistakably erroneous in denying service 
connection for a psychiatric disorder.  



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

The January 15, 1988 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
psychiatric disorder, and the appeal is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for colon cancer 
discloses a need for further development prior to final 
appellate review.  The Board's review discloses a need for 
further information from the veteran's private physician, as 
well as a need for a VA examination under the facts and 
circumstances of this case.  

With respect to the information needed from the veteran's 
private physician, a September 2000 statement from Jose A. 
Ortiz Rosado, M.D., offered an opinion that the malignancy of 
the veteran's colon "is highly linking or result of exposure 
of agent orange in Vietnam."  Dr. Rosado's September 2000 
opinion does not contain any rationale or point to medical or 
scientific information to support that conclusion.  However, 
colon cancer is not included in the list of diseases 
associated with exposure to herbicide agents, including Agent 
Orange.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Furthermore, a Notice published in the Federal Register on 
May 20, 2003, based on an ongoing review of disorders 
associated with herbicide exposure performed by the National 
Academy of Sciences, specifically indicated that a 
presumption of service connection was not warranted for 
gastrointestinal tract tumors.  See 68 Fed. Reg. 27,630-
27,641 (May 20, 2003).  

While Dr. Rosado's September 2000 opinion does not contain 
any rationale or point to medical or scientific information 
to support that conclusion, the veteran is not precluded from 
establishing service connection without regard to presumptive 
laws and regulations pertaining to service connection of 
disorders associated with exposure to Agent Orange when all 
of the evidence, including that pertinent to service, 
establishes that a disability was incurred in service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
given the brevity of Dr. Rosado's opinion, the Board believes 
that Dr. Rosado should be given an opportunity to supplement 
his September 2000 statement.  The veteran should be afforded 
a VA examination to address the medical question presented in 
this case.  

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact Jose A. Ortiz 
Rosado, M.D., Ferrocarril Street D-4, 
Ponce, PR  00734 for supplemental 
information regarding his statement of 
September 2000 to the effect that the 
veteran's colon cancer was the result of 
his exposure to Agent Orange in Vietnam.  
Dr. Rosado should be requested to provide 
a rationale for that opinion with 
reference to medical and scientific 
information.  Dr. Rosado should be 
informed that the VA does not include 
colon cancer as a disorder presumptively 
associated with exposure to Agent Orange, 
and that as recently as May 2003 the 
National Academy of Sciences published a 
notice in the Federal Register, after 
reviewing all available evidence, that 
found that a presumption of service 
connection was specifically not warranted 
for gastrointestinal tract tumors.  

2.  The veteran should be afforded an 
examination by a specialist in 
occupational and environmental medicine 
to address the question of the etiology 
of the veteran's colon cancer.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records, the September 2000 statement 
from Dr. Rosado (as well as any 
supplemental opinion provided by 
Dr. Rosado) and page 27,639 of the notice 
published in the Federal Register at 68 
Fed. Reg. 27,630-27,641 (May 20, 2003), a 
copy of which should be provided to the 
physician.  Following this review and the 
examination, the physician should offer 
an opinion as to whether the veteran's 
colon cancer is in any way related to 
service, including Agent Orange the 
veteran is presumed to have been exposed 
to by virtue of his service in Vietnam.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).    No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


